DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “make advancement in said video game” should read “advance in said video game.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “enable acquisition of a reward that is useful.” The term “useful” is subjective and as the claim does not quantify or explain what would be considered useful, the limitation is indefinite and would not allow one of ordinary skill in the art to adequately recreate the invention due to the breadth and subjectivity of the term “useful.”	Claims 2-14 are dependent on claim 1 and claims 16-20 on claim 15 and inherit these deficiencies.

Allowable Subject Matter
Claims 1-20 would be allowable upon correction of the above-noted deficiencies.
The following is a statement of reasons for the indication of allowable subject matter: there is no teaching or suggestion in the prior art of a method that determines a golden path associated with a gameplay of a player, processing the gameplay to identify player gaming metrics as the player progresses along the golden path, examining the player gaming metrics to identify a game region along the golden path where the player is determined to need assistance to advance in the video game, generating a dynamic quest for the player, the dynamic quest is generated with one or more sub-parts to enable acquisition of a reward that is useful for assisting the player to advance in the video game along the golden path and inserting the dynamic quest along the golden path.
	While Guthridge et al (US 2013/0288757) teaches a game with dynamic quest generation, there is no indication that the quests would be generated in response to examined game metrics indicating the player needs assistance to advance in the video game along a main story quest path (i.e. golden path) and inserting the dynamic quest along the golden path to allow the player to earn an award to be assisted in advancing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715